Proceeding pursuant to CPLR article 78 to review a determination of the New York State Department of Motor Vehicles Appeals Board, dated December 20, 1982, which sustained the hearing officer’s finding that petitioner had violated subdivision (d) of section 1180 of the Vehicle and Traffic Law on April 9, 1982, and revoked petitioner’s driver’s license.
Determination confirmed and proceeding dismissed on the merits, without costs or disbursements.
The determination was supported by substantial evidence (300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176). We have examined petitioner’s other contentions and find them to be without merit. Gibbons, J. P., O’Connor, Weinstein and Lawrence, JJ., concur.